Fil_ED
NOV 29 2013

Crer.‘t uS L`nsin
. ct Co
Dis!rlct of Montana ~ Blll||irrigs

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR l7-05-BLG-SPW
Plaintiff,

vs.
FINAL ORDER OF FORFEITURE
DONALD THEODORE FULLER,

Defendant.

 

 

This matter comes before the Court on the United States' Motion for Final
Order of Forfeiture (Doc. 59). Having reviewed said motion, the Court FINDS:

1. The United States commenced this action pursuant to 18 U.S.C.
§ 924(d) and 21 U.S.C. § 853;

2. A Preliminary Order of Forfeiture was entered on March 14, 2018;

3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C. § 982(b)(l) and 21

U.S.C. § 853(¥1)(1);

4. There appears there is cause to issue a forfeiture order under 18
U.S.C. § 924(d) and 21 U.S.C. § 853;

It is therefore ORDERED, DECREED, AND ADJUDGED that:

1. The Motion for Final Order of Forfeiture is GRANTED.

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. §, free from the
claims of any other party:

¢ $79,835 in U.S. Currency;
¢ A 2006 Dodge Ram Mega Cab Picl<up, bearing VIN #
3D7KSI9DXG283175;
0 A .40 caliber Springfield XD-40 handgun (serial number U5252895);
¢ :l¥n.d¢l§ caliber Kirnber handgun (serial number K533789).
3. The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

Dated this 6197 W`day of November, 2018.

AMF,¢</W@U

SUSAN P. WATTERS
United States District Court Judge

